                        Case 2:18-cv-02218-JAD-BNW Document 90 Filed 07/25/19 Page 1 of 3



                   1 MARC S. CWIK, ESQ.
                     Nevada Bar No. 006946
                   2 ADAM J. PERNSTEINER, ESQ.
                     Nevada Bar No. 007862
                   3
                     LEWIS BRISBOIS BISGAARD & SMITH LLP
                   4 6385 S. Rainbow Boulevard, Suite 600
                     Las Vegas, Nevada 89118
                   5 PH: 702.893.3383
                     FAX: 702.893.3789
                   6 E-Mail: Marc.Cwik@lewisbrisbois.com
                     E-Mail: Adam.Pernsteiner@lewisbrisbois.com
                   7

                   8 Attorneys for Plaintiff Mitchell Reed Sussman

                   9

                   10                                    UNITED STATES DISTRICT COURT
                   11                                        DISTRICT OF NEVADA
                   12

                   13 MITCHELL REED SUSSMAN,                                CASE NO.:         2:18-cv-02218-JAD-PAL
                   14                                                       STIPULATION AND ORDER TO
                                           Plaintiff,
                                                                            EXTEND TIME FOR PLAINTIFF TO
                   15                                                       FILE REPLY IN SUPPORT OF MOTION
                                 vs.                                        FOR PROTECTIVE ORDER [ECF NO.
                   16                                                       82]
                        SOLEIL MANAGEMENT, et al.,,
                   17                                                       (First Request)
                                           Defendants.
                   18

                   19
                                 IT IS HEREBY STIPULATED between Plaintiff Mitchell Reed Sussman (“Plaintiff”), by
                   20
                        and through his counsel of record, Marc S. Cwik, Esq., and Adam J. Pernsteiner, Esq., of the law
                   21
                        firm LEWIS BRISBOIS BISGAARD & SMITH LLP and Soleil Management, LLC, Club De
                   22
                        Soleil Vacation Club, and Tahiti Village Vacation Club (“Defendants”), by and through their
                   23
                        counsel of record Jeffrey R. Hall and Joshua O. Igeleke, Jr., of the law firm HUTCHISON &
                   24
                        STEFFEN, PLLC pursuant to LR 6-1, 6-2 and 7-1, that the time for Plaintiff to file his Reply in
                   25
                        Support of Motion for Protective Order [ECF No. 82] is hereby extended up to and including
                   26
                        August 2, 2019. An extension is necessitated due to Plaintiff’s counsel’s commitment to a
                   27
                        personal family matter the week of July 22, 2019.
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4841-3445-6477.1
ATTORNEYS AT LAW
                        Case 2:18-cv-02218-JAD-BNW Document 90 Filed 07/25/19 Page 2 of 3



                   1             This is the first request for an extension and it is not intended to cause delay, but made in
                   2 good faith after discussions between counsel.

                   3
                        DATED this 25th day of July 2019                    DATED this 25th day of July 2019
                   4
                     LEWIS BRISBOIS BISGAARD & SMITH,                       HUTCHISON & STEFFEN, PLLC
                   5 LLP

                   6
                        By:     /s/ Marc S. Cwik                            By:     /s/ Joshua O. Igeleke, Jr.
                   7          MARC S. CWIK, ESQ.                                  JEFFREY R. HALL, ESQ.
                              Nevada Bar No. 006946                               Nevada Bar No. 009572
                   8          ADAM J. PERNSTEINER, ESQ.                           JOSHUA O. IGELEKE, JR., ESQ.
                              Nevada Bar No. 007862                               Nevada Bar No. 013506
                   9          6385 S. Rainbow Bld., Suite 600                     10080 West Alta Drive, Suite 200
                              Las Vegas, NV 89118                                 Las Vegas, Nevada 89145
                   10
                              Attorney for Plaintiff                              Attorneys For Defendants,
                   11         MITCHELL REED SUSSMAN                               SOLEIL MANAGEMENT, LLC, CLUB DE
                                                                                  SOLEIL VACATION CLUB, AND TAHITI
                   12                                                             VILLAGE VACATION CLUB
                   13

                   14
                                                                       ORDER
                   15

                   16            IT IS SO ORDERED.

                   17
                                                               ________________________________________
                   18                                          UNITED STATES MAGISTRATE JUDGE
                   19                                                 July 30, 2019
                                                               Dated: __________
                   20

                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4841-3445-6477.1                                   2
                        Case 2:18-cv-02218-JAD-BNW Document 90 Filed 07/25/19 Page 3 of 3



                    1                                   CERTIFICATE OF SERVICE
                    2             Pursuant to FRCP 5(b), I certify that I am an employee of LEWIS BRISBOIS
                    3 BISGAARD & SMITH LLP, and that on this 25th day of July, 2019, I served the above and

                    4 foregoing copy of STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO

                    5 FILE REPLY IN SUPPORT OF MOTION FOR PROTECTIVE ORDER [ECF NO. 82] by

                    6 placing a true and correct copy in the U.S. Mail addressed to the following:

                    7
                      Jeffrey R. Hall, Esq.
                    8 HUTCHISON & STEFFEN
                      10080 West Alta Drive, Suite 200
                    9
                      Las Vegas, NV 89145
                   10
                      Attorneys for Defendants
                   11

                   12

                   13
                                                               By /s/ Susan Awe
                   14                                             an Employee of LEWIS BRISBOIS BISGAARD
                                                                  & SMITH LLP
                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4841-3445-6477.1                               3
